Claims 1-6, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The claims are drawn to solvates.  The crystalline structure is determined by the process of making it.  Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent or water may vary.  When the solvent is water such is a hydrate.
The specification fails to disclose how the crystals are made and the number of moles of solvent in each solvate and hydrate.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  By deleting solvate in every occurrence the rejection would be overcome.
Claim 6, is drawn to treatment of cancers (chemotherapy, cancer metastatis) and a long list of unrelated diseases. There is no evidence in the instant specification that the compound would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types.  For a compound to treat all forms of cancer it must be effective against each category of cancers. There is no evidence that the instant compounds would treat all forms of cancers. According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16), it requires many years of promotion such as exposure to estrogen as well as exposure to HPV16-E7 oncoprotein. See Matthews et al., Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). There are no assays performed with cell-lines from each category of cancers, results of such assays and a discussion of the results establishing nexus between the results and treatment of each type of cancers and each disease cited in the claim. By deleting the claim the rejection would be overcome. 
Claim 6, is drawn to drug prevention and drug related disorders. Prevention implies the drug(s) have not being administered and drug related disorders have not occurred. The specification fails to disclose how to identify “normal” patients who are susceptible to administration of drugs, what the drugs are, for what related disorders or conditions and the treatment regimen that would prevent the need for administration of each drug and prevention of each disorder. There is no evidence in the specification that established correlation between the specification disclosure and prevention of the claimed diseases or conditions. See Ex parte Mass, 9 USPQ2d 1746, (1987).  

The specification disclosed reaction schemes and specific examples, e.g. at pages 29-34. In the schemes and examples R1 is phenyl, R2-R10 are H and in compound II R8 is morpholine. In the claims R2-R4 are alkyls; R1, R5-R10 embraced alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl, arylalkyl, heteroaryl, heteroarylalkyl, etc.  The definitions of R7-R9 span more than two pages. There are multiple levels of substitutions. Hence, steric hindrance must necessarily be a problem.  The specification fails to set forth how to modify the procedures for making the disclosed examples in order to make the compounds as claimed.  There is no incorporation by reference of publications where the procedures may be found.  
To ascertain the alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl, arylalkyl, heteroaryl, non-limiting heteroarylalkyl, etc., one must read other external sources into the claims contrary to several precedent decisions by the US courts. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Experiments must be performed by trial and error with known compounds starting from the beginning of organic chemistry texts to the end, trying each compound in different combinations with the same or structurally different compounds, to ascertain if they could be made. The types, number of hetero atoms, their positions in hetero rings, the point of attachments of hetero rings and the sizes of some of the rings are subject to guessing. There is no guarantee the 
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). By limiting to compounds to R1 is phenyl, R2-R10 are H and in compound II R8 is morpholine the rejection would be overcome. 
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  .  .  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are not clear and therefore confusing. Applicant fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention so as to avoid infringement of any patent arising therefrom. It is suggested that applicant use a combination of semicolon and coma in rewriting the claims.  

Claim 6, is not clear and therefore indefinite.  It is not clear what disorders applicant is claiming by pro-platelet formation, length dependent neuropathy, urinary problem, etc. Why does wound healing requires treatment? What drugs induced what convulsions in drug induced convulsions? Muscle spasms during labor is temporary and why would such be subject to treatment? Continua and vaginism appear to be foreign words. Vaginismus is automatic body reaction to vaginal penetration. Is applicant claiming treatment of such automatic body reaction? Many terms, such as thrombosis are repeated. What is the difference between thrombosis and thrombotic disorders? They are listed as different disorders. By deleting the claim the rejection would be overcome.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim [1-6] does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, e.g. claim 1, recites broad recitations, the claim also recite “preferably” (e.g. page 5), “including” (e.g. page 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenkel et al., WO 2017/129782 A1 (effective filed date 1/29/16) alone or in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Applicant claims compounds of formula I or II, salts or solvates thereof. In claim 6, applicant claims intended use of the compounds.  The compounds are myosin isoform 2 inhibitors.
Determination of the scope and content of the prior art (MPEP 2141.01 
Lenkel et al., teach compounds similar to formula I, bioisosteres equivalents, wherein C N, S, O, are ring equivalents and 6-atom rings are equivalents of 5-atom rings, pages 12-24, particularly pages 12-13. The compounds include their salts (page 8, line 23 to page 9, line 13); solvates (page 25, line 10); isomers, enantiomers and racemate (page 15, lines 27-28). Preferred examples are disclosed at pages 22-25 and the instantly claimed intended use are disclosed at pages 26-27.  See also the entire document. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Lenkel et al., is that applicant replaced C with N, S, O (bioisosteres equivalents) at positions Q1 to Q7, and claims H or alkyl at positions R1-R9 instead of H by the prior art. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior art, knowledge of those of ordinary skill in the art of bioisosteres equivalents and H and alkyl as equivalents and from the nature of the problem to be solved: 1) applicant wanted to claim equivalent compounds and 2) avoid the prior art.
It is well-known in the art that bioisosteres equivalents and are expected to have similar biological activity (e.g. the prior art). King, Med. Chem., Principle and Practice (1994), pp. 206-208, ring equivalents. See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986). In the instant C, N, S, O, and 5-6-atoms rings are claimed as equivalents. See also King, ring equivalents.  
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   In the instant invention, H and alkyl are equivalents because they are claimed as such at e.g. R2-R5, R7-R9. See also the specification, pages 11-15. 
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have been motivated to claim the equivalents with reasonable expectation of success. The choice of any of the equivalents is an obvious modification available for the preference of an artisan.
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant are myosin isoform 2 inhibitors.
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
Therefore, the instant invention is prima facie obvious from the teachings of the prior art alone or in view of King.  One of ordinary skill in the art would have known to claim equivalents of prior art’s compound at the time the invention was made. The motivation is from well-known .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, of U.S. Patent No. 10,858,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the inventions in US ‘357, are drawn to compounds, isosteres equivalents, compositions and method of use wherein the instant compounds are drawn to the isosteres. Also, the method of use in US ‘357, embraced the instant intended use in claim 6.
Objection
Claims 1-6, are objected to for containing none English words, such as nitrilee (second to the last line, page 3), benzonitrilee (last line, page 14), continua (claim 6), etc. Also, the superscript of some Qs are not clear. 
The specification is objected to for containing illegible structures. Nearly all the structures in the specification are not legible. They appear to be from a dot-matrix printer. 
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 12, 2021